Citation Nr: 1028364	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  09-16 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for diabetes 
mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision of the Newark, New 
Jersey, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA), which continued the 20 percent rating for 
the Veteran's diabetes mellitus, type II.  

The Veteran was afforded a hearing before the undersigned in 
January 2010 and a transcript of this hearing is of record.

During the pendency of this appeal, the RO granted an increased 
rating for diabetes mellitus, type II with erectile dysfunction 
to 40 percent, effective June 10, 2008, the date of the claim for 
increased rating.  Since ratings in excess of 40 percent for 
diabetes mellitus are possible, the matter remains on appeal and 
is before the Board in accordance with AB v. Brown, 6 Vet. 
App. 35 (1993).


FINDING OF FACT

The Veteran's service-connected diabetes mellitus is manifested 
by treatment with oral medication, insulin, a restricted diet, 
restricted activities, and frequent visits to a medical care 
provider.  There is no evidence of progressive loss of weight, 
ketoacidosis, weekly visits to a healthcare provider or 
hospitalization due to hypoglycemic reactions.  


CONCLUSION OF LAW

The criteria for an evaluation to 60 percent, but no more, for 
diabetes mellitus, type II have been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.119, 
Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

The Veteran was furnished fully compliant notice in July 2008 
prior to the rating action at issue.  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records, pertinent treatment records and 
providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA 
treatment records and private medical records.  The VA also 
afforded the Veteran a VA examination with respect to the 
severity of his service-connected diabetes mellitus.  The 
examination report is adequate for rating purposes.  The 
examiners considered the Veteran's subjective complaints, 
examined him and set forth pertinent clinical findings.  All 
known and available records relevant to the issue on appeal have 
been obtained and associated with the Veteran's claims file.  
Therefore, VA has substantially complied with the notice and 
assistance requirements and the Veteran is not prejudiced by a 
decision on the claim at this time.

II.  Pertinent Law and Regulations

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. § 4.10 
(2009). 

Although the evaluation of a service-connected disability 
requires a review of the Veteran's medical history with regard to 
that disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disability is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the United States Court of Appeals for Veterans 
Claims (Court) has also held that staged ratings are appropriate 
in any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  When after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2009).

III.  Analysis 

The Veteran asserts that he is entitled to an increased 
evaluation for his service-connected diabetes mellitus, type II.  
The Veteran filed his claim for an increased rating in June 2008.  
The Veteran's diabetes is currently rated at 40 percent under 
Diagnostic Code 7913.  The 40 percent evaluation has been in 
effect throughout the rating period on appeal. 

Pursuant to Diagnostic Code 7913, a 40 percent rating is 
warranted for diabetes that requires insulin, a restricted diet, 
and regulation of activities.  A 60 percent rating is warranted 
for diabetes that requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year or twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating is warranted when the Veteran's 
diabetes requires more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a diabetic 
care provider, plus either progressive loss of weight and 
strength or complications that would be compensable if separately 
evaluated.  Id.

"Regulation of activities" has been defined as the situation 
where the Veteran has been prescribed or advised to avoid 
strenuous occupational and recreational activities.  61 Fed. Reg. 
20,440, 20,446 (May 7, 1996) (defining "regulation of 
activities," as used by VA in DC 7913).  Medical evidence is 
required to show that occupational and recreational activities 
have been restricted. Camacho v. Nicholson, 21 Vet. App. 360 
(2007).

The Veteran was afforded a VA examination in June 2008.  The 
examiner reported that the Veteran takes insulin two times a day. 
He is also on oral medication with glyburide twice a day.  The 
Veteran follows a restricted diet and his weight has been stable 
since his last examination.  The examiner reported that he does 
not restrict activities to prevent hypoglycemia and exercises on 
a regular basis.  The Veteran denied hypoglycemia, diabetic 
ketoacidosis and hospitalization for diabetic related 
complications.  He also denied eye diseases including cataracts, 
glaucoma or retinopathy.  The Veteran has a history of coronary 
artery disease and had stent placement on three occasions.  He 
also has a history of onychomycosis in his toenails.  

The Veteran's private doctor, Dr. K.R., wrote a letter in April 
2008 stating that the Veteran is on oral hypoglycemic agents.  
She stated that after following a very healthy diet with regular 
exercise, his blood sugar control remains suboptimal.  Dr. K.R. 
stated that the Veteran started insulin replacement therapy on 
the day she examined him.  

A December 2008 letter from a private nurse practitioner states 
that the Veteran is being treated with insulin and oral 
medications.  She stated that he must monitor his glucose levels 
regularly and sometimes becomes hypoglycemic.  The nurse 
practitioner stated that the Veteran needs to exercise regularly 
and needs to be on a carbohydrate restricted diet.  

Dr. B.A.K. wrote a letter dated in March 2009 stating that the 
Veteran requires two injections of insulin per day, is on a 
restricted diet and requires regulation of his activities.   He 
reported that the Veteran has episodes of hypoglycemia, which 
require frequent visits to a medical care provider.  Dr. B.A.K. 
stated that there was no loss of weight, but a slight loss of 
strength.  

At the January 2010 hearing before the undersigned, the Veteran 
testified that he seeks treatment once a month for his diabetes.  
He also reported hospital visits for his diabetes four to five 
times a year.  The Veteran was not employed at the time of the 
hearing. 

The Board notes that the Veteran also experiences symptoms 
secondary to his diabetes mellitus for which he receives separate 
compensation.  The Veteran is currently service-connected for 
peripheral neuropathy of his bilateral lower extremities, each 
assigned 20 percent evaluations;   bilateral upper extremities, 
each assigned 10 percent evaluations; and arteriosclerotic heart 
disease, assigned a 10 percent evaluation.

Affording the Veteran the benefit of the doubt, the Board finds 
that his symptoms more nearly approximate the criteria for a 60 
percent rating.  A review of the record shows that the Veteran's 
diabetes mellitus is treated with insulin, oral medication with 
glyburide, oral hypoglycemic agents and a restricted diet.  There 
is evidence of regulation of some activities.  There is also 
evidence of hypoglycemia requiring frequent visits to a medical 
care provider.  

Although the Veteran does have one symptom referenced in the 
criteria for the 100 percent rating, that of more than one daily 
injection of insulin, the remaining criteria are not present.  
The record reflects far less than weekly visits to his diabetic 
care provider. The Veteran did not experience progressive weight 
loss at any point, nor is there medical evidence of 
hospitalization.  Therefore, his disability picture does not more 
nearly approximate that contemplated by the maximum rating.  
Rather, the Board finds that the Veteran's disability is most 
appropriately rated as 60 percent disabling.

In deciding this appeal, the Board has considered whether the 
Veteran is entitled to higher evaluations for separate periods 
based on the facts found during the appeal period.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  A review of the record shows 
that staged ratings are not appropriate.

IV. Extraschedular consideration

The Board has also considered whether higher ratings are 
warranted on an extra-schedular basis.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate. Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the Veteran's disability level 
and symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Here, as discussed above, the rating criteria for the service-
connected diabetes mellitus reasonably describe the Veteran's 
disability level and symptomatology for the designated appeal 
period.  Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluations for the above designated rating periods are adequate, 
and no referral for an extraschedular evaluation is required. 
Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

In adjudicating the current appeal for a higher evaluation, the 
Board has not overlooked the Court's holding in Rice v. Shinseki, 
22 Vet. App. 447 (2009) (per curiam) (holding that claims for 
higher evaluations also include a claim for a total rating based 
on individual unemployability (TDIU) when the appellant claims he 
is unable to work due to a service connected disability).  
However, the Board finds that Rice is not applicable to the 
current appeal because the record reflects that he currently is 
in receipts of combined 100 percent evaluation for his service-
connected disabilities.
ORDER

A rating of 60 percent for diabetes mellitus, type II, is 
granted, subject to regulations applicable to the payment of 
monetary benefits.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


